DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS document submitted 6/3/2020 is acknowledged and has been considered.

Drawings
The drawings submitted 6/3/2020 are acknowledged and acceptable.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Cleven et al. (German Patent Document DE 2800595).

In regards to claim 1, Cleven et al (henceforth referred to as Cleven) disclose a flooring arrangement for a cabin of an aircraft. Cleven teaches a flooring arrangement cable of use in an aircraft cabin, the flooring arrangement comprising: 
at least one insulating layer for insulating the cabin.  Cleven teaches a foam layer functioning as an insulating layer (item 10); 
a wire mesh disposed above the at least one insulating layer.  Cleven describes a grid like layer of metal fibers constituting a mesh that is disposed above the insulating layer (items 13); 
a carpet layer disposed above the wire mesh, the carpet layer and the wire mesh being in electrically conductive contact.  Cleven teaches that the metal conductor layer is formed as part of a carpet layer (item 12); 
and at least one resistive element connected to the wire mesh, the wire mesh being structured and arranged for being electrically connected to a conductive structure of the aircraft via the at least one resistive element. Cleven teaches that the floor covering is grounded with sufficiently high resistance (see figure 3).

In regards to claim 2, Cleven discloses that when the flooring arrangement is installed in the aircraft, the at least one resistive element is adapted to: allow transmission, from the wire mesh to the conductive structure, of electrostatic charges developed on the carpet layer, and impede transmission, from the conductive structure to the wire mesh, of high current events experienced by the aircraft.  The device of Cleven allows discharge of .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cleven et al. (German Patent Document DE 2800595).

In regards to claims 5 and 6, Cleven fails to disclose that the at least one resistive element has a resistance of at least about one mega-ohm, or that the at least one resistive element has a resistance equal to or less than about five mega-ohms.  However, Cleven teaches a resistive element with some prescribed resistance and it would have been obvious to one of ordinary skill in the art at the time of Applicant's invention to provide a resistance as claimed, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cleven et al. (German Patent Document DE 2800595) in view of Pirner et al. (U.S. Patent Application Publication 2020/0001967).

In regards to claim 7, Cleven fails to explicitly disclose that the at least one insulating layer includes at least one damping layer.  However, Pirner et al (henceforth referred to as Pirner) teaches an aircraft flooring system that may include carpet and includes a waterproof layer.  It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to incorporate a waterproof layer in/on the carpet system of Cleven as taught by Pirner, to prevent liquid from penetrating the carpet.

In regards to claim 8, Cleven fails to explicitly disclose at least one waterproof membrane disposed below the wire mesh.  However, Pirner teaches an aircraft flooring system that may include carpet and includes a waterproof layer.  It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to incorporate a waterproof layer below the wire mesh/grid of the carpet system of Cleven as taught by Pirner, to prevent liquid from penetrating the carpet.

Claims 9-11, 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grosse-Plankermann et al. (U.S. Patent Application Publication 2013/0048785) in view of Cleven et al. (German Patent Document DE 2800595).

In regards to claim 9, Grosse-Plankermann discloses an aircraft comprising: 
a fuselage defining a cabin therein; 
and a pair of oppositely disposed wing assemblies connected to the fuselage.  Grosse-Plankermann teaches an aircraft with the disclosed components (see figures), the fuselage comprising: 
Grosse-Plankermann teaches a conductive structure.  The aircraft of Grosse-Plankermann includes conductive structures;
and a flooring arrangement for the cabin.  The aircraft of Grosse-Plankermann includes a flooring arrangement in/on the cabin, 
Grosse-Plankermann fails to teach the flooring arrangement comprising: at least one insulating layer for insulating the cabin; a wire mesh disposed above the at least one 

In regards to claim 10, Grosse-Plankermann as modified by Cleven discloses that the at least one resistive element is adapted to: allow transmission, from the wire mesh to the conductive structure, of electrostatic charges developed on the carpet layer, and impede transmission, from the conductive structure to the wire mesh, of high current events experienced by the aircraft. The carpet of Cleven includes a resistive element that prevents transmission of high current while allowing transmission of electrostatic charges.

In regards to claim 11, Grosse-Plankermann as modified discloses that the conductive structure includes at least portions of the fuselage.  The carpet includes conductive elements that are ultimately connected to the conductive structure of the aircraft.

In regards to claims 14 and 15, Cleven fails to disclose that the at least one resistive element has a resistance of at least about one mega-ohm, or that the at least one resistive element has a resistance equal to or less than about five mega-ohms.  However, Cleven teaches a resistive element with some prescribed resistance and it would have been obvious to one of ordinary skill in the art at the time of Applicant's invention to provide a resistance as claimed, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Claims 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grosse-Plankermann et al. (U.S. Patent Application Publication 2013/0048785) and Cleven et al. (German Patent Document DE 2800595) as applied to claim 9, and in further view of Pirner et al. (U.S. Patent Application Publication 2020/0001967).

In regards to claim 16, Cleven fails to explicitly disclose that the at least one insulating layer includes at least one damping layer.  However, Pirner et al (henceforth referred to as Pirner) teaches an aircraft flooring system that may include carpet and includes a waterproof layer.  It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to incorporate a waterproof layer in/on the carpet system of Cleven as taught by Pirner, to prevent liquid from penetrating the carpet.

In regards to claim 17, Cleven fails to explicitly disclose at least one waterproof membrane disposed below the wire mesh.  However, Pirner teaches an aircraft flooring system that may include carpet and includes a waterproof layer.  It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to incorporate a waterproof layer below the wire mesh/grid of the carpet system of Cleven as taught by Pirner, to prevent liquid from penetrating the carpet.

Allowable Subject Matter
Claims 3, 4, 12 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  With respect to claims 3 and 12, the closest prior art fails to teach or make obvious,  including all the limitations of claims 3 or 12, a first resistor electrically connected at a first location on the wire mesh; and a second resistor electrically connected at a second location on the wire mesh, the first location and the second location being disposed on opposite ends of the wire mesh.

Summary/Conclusion
Claims 1, 2, 5-11 and 14-17 are rejected and claims 3, 4, 12 and 13 are objected to.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BENJAMIN P LEE/Primary Examiner, Art Unit 3641